       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 1 of 25. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ITEM INDUSTRIETECHNIK GMBH,               )                 Case No. _______________
                                          )
and                                       )                 Hon. Judge _____________
                                          )
ITEM AMERICA LLC,                         )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )
                                          )
MB KIT SYSTEMS, INC.,                     )
d/b/a ITEM NORTH AMERICA                  )
                                          )
and                                       )
                                          )
MB KIT SYSTEMS, LTD.,                     )
                                          )
        Defendants.                       )
__________________________________________)

                                   VERIFIED COMPLAINT

       Plaintiffs, item Industrietechnik GmbH (“Item GmbH”) and item America LLC (“Item

America”) (collectively referred to as “Item”), by and through their undersigned counsel, file this

Verified Complaint against MB Kit Systems, Inc., and MB Kit Systems, Ltd. (collectively

referred to as “MB Kit” or “Defendants”), for infringement of Item GmbH’s federally-registered

trademarks under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1); for unfair competition,

false designation of origin, and false representation of fact under Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a); for substantial and related claims of deceptive trade practices and

trademark infringement under R.C. § 4165.02 and Ohio common-law; and for breach of contract.
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 2 of 25. PageID #: 2



                                           PARTIES

       1.      Item GmbH is a German corporation with its principal place of business in

Solingen, Germany.

       2.      Item America is a Maryland limited liability company with its principal place of

business located in Hagerstown, Maryland, and is a wholly-owned subsidiary of Item GmbH.

       3.      MB Kit Systems, Inc. is a corporation formed under the laws of Ohio with its

principal place of business located in Akron, Ohio.

       4.      MB Kit Systems, Ltd. is an Ohio limited liability company with its principal place

of business located in Akron, Ohio. Upon information and belief, all members of MB Kit

Systems, Ltd., are residents of Ohio.

       5.      This Court has original subject matter jurisdiction under 15 U.S.C. § 1121(a) and

28 U.S.C. § 1338(b) because Plaintiffs seek relief for trademark infringement, false designation

of origin, and false representation of fact under the federal laws of the United States, including

the Lanham Act, 15 U.S.C. § 1111 et seq. This Court also has subject matter jurisdiction over

this action under 28 U.S.C. §§ 1331 and 1332 because the action arises under the laws of the

United States, the plaintiffs are completely diverse from the defendants, and the matter in

controversy yields damages in excess of $75,000. Plaintiffs’ remaining state law claims are

subject to this Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a) because those claims

are substantially related to Plaintiffs’ Lanham Act claims and form part of the same case or

controversy.

       6.      This Court has general personal jurisdiction over the Defendants because both

entities maintain their principal places of business within this District. This Court has specific




                                                2
        Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 3 of 25. PageID #: 3



personal jurisdiction over the Defendants because the events that gave rise to this action occurred

within this District.

        7.      Venue is proper in this District under 28 U.S.C. § 1391 because the Defendants

both reside within this District and a substantial part of the events giving rise to the claims

occurred within this District.

                                  FACTUAL BACKGROUND

  I.    Registration and Protection of the “ITEM Marks.”

        8.      Item GmbH is engaged in the business of designing, manufacturing and

distributing modular building kits for the construction of industrial applications and workspaces,

among other things.

        9.      As part of its business, Item GmbH markets and sells its products globally

through its own trading branches, its subsidiaries, and independent distribution partners.

        10.     In order to protect its brand and reputation, Item GmbH registered the trademark

“ITEM” in the United States Patent and Trademark Office (“USPTO”) (Reg. No. 1697359,

issued on June 30, 1992, and Reg. No. 2290363, issued on Nov. 2, 1999). Additionally, Item

GmbH acquired the federal registration of its current service mark “item (stylized)” by

assignment dated March 1, 2000 (Reg. No. 1573843, issued on Dec. 26, 1989). Item GmbH also

possesses common law rights in these federally-registered marks. These federally-registered

marks are referred to collectively as the “ITEM Marks.” Trademark registration documents for

the ITEM Marks are collectively attached hereto as Exhibit 1.

        11.     The U.S. registrations for the ITEM Marks have been renewed and are valid and

in good standing.

        12.     Item GmbH is the owner of all right, title, and interest in and to the ITEM Marks.




                                                 3
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 4 of 25. PageID #: 4



       13.     Item GmbH has continuously and without interruption used the ITEM Marks in

U.S. commerce since at least as early as September 29, 1987, in connection with all of Item’s

goods and services.

       14.     As provided in 15 U.S.C. §§ 1057(b) and 1115(a), the certificates of registration

for the ITEM Marks are prima facie evidence of the validity of the ITEM Marks, of Item

GmbH’s ownership of the ITEM Marks, and of Item GmbH’s exclusive right to use the ITEM

Marks in connection with its business. See Exhibit 1.

       15.     The ITEM Marks have become incontestable under 15 U.S.C. § 1065.

       16.     Purchasers in the industrial and manufacturing fields recognize the ITEM Marks

as indicative of Item GmbH as the exclusive source of particular goods and services.

       17.     By virtue of its use of the ITEM Marks and variations thereof since at least

September 1987, and its marketing efforts and expenditure of considerable sums for promotional

activities, Item GmbH has gained a valuable reputation and developed considerable brand

recognition in the industrial and manufacturing communities.

       18.     In addition to Item GmbH’s trademark registrations in the United States, Item

GmbH has registered the right to use the ITEM Marks in various countries throughout the world

in an effort to maintain its brand and reputation. See Exhibit 2 (listing worldwide registrations of

ITEM Marks).

       19.     Item GmbH ensures the quality of goods and services sold under the ITEM Marks

by instituting stringent quality control processes with its subsidiaries and distributors, including

sales and product training for distributors, as well as retention of complete control over the

manufacturing and production of goods bearing the ITEM Marks.




                                                 4
          Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 5 of 25. PageID #: 5



    II.   Relationship with MB Kit as an Item Distributor; MB Kit’s Prior Knowledge of the
          ITEM Marks.

          20.    On or about February 14, 1997, Item GmbH entered into a distribution agreement

with MB Kit Systems, Ltd., for MB Kit Systems, Ltd., to actively market, distribute and sell Item

GmbH’s products in North America (the “1997 Agreement”).

          21.    The 1997 Agreement was terminated on or about February 10, 2007, when Item

America entered into a contract with MB Kit Systems, Ltd., for MB Kit Systems, Ltd., to

actively market, distribute and sell Item GmbH’s products in the states of Ohio, Michigan,

Pennsylvania, West Virginia, Kentucky and Indiana (the “Distribution Agreement”).1 A true and

accurate copy of the Distribution Agreement, without Annexes, is attached hereto as Exhibit 3.2

The Distribution Agreement had an original term of five years beginning on March 1, 2007.

          22.    On or about October 24, 2011, Item America and MB Kit Systems, Inc., renewed

the Distribution Agreement for an additional five years beginning on March 1, 2012. The

renewal of the Distribution Agreement expired on February 28, 2017. See Exhibit 3, p. 1.

          23.    Regarding the use of the ITEM Marks, the Distribution Agreement stated:

          item GmbH remains the exclusive owner of the trade name and trademark
          “item”. The registration of any domain name that contains the word “item” by
          the Distribution Partner shall be subject to the prior written consent of item
          GmbH or of Item America acting pursuant to authority granted by item GmbH,
          and any such registration shall be terminated and no longer used by the
          Distribution Partner upon termination or expiration of this Agreement except
          as otherwise provided in clause 5.1.

Exhibit 3, Section 2.7 (emphasis added). Additionally, section 5.1 provides:

          The Distribution Partner shall no longer be entitled to use the designation
          distribution partner of Item America after this Agreement has been terminated. In

1
 Annex 6 to the Distribution Agreement terminated the 1997 Agreement between Item GmbH and MB Kit Systems,
Ltd.
2
 Item America was formerly known as item International America, LLC. Item America registered its official name
change on June 7, 2012.


                                                      5
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 6 of 25. PageID #: 6



       such case, the Distribution Partner shall without delay and at its own expense
       have this designation removed from any objects it intends to continue using. In
       addition, the Distribution Partner shall no longer be entitled to use the trade
       name or trademark “item” after the termination of this Agreement. Neither
       may it use the designation “previously item”. If requested by Item America, the
       Distribution Partner shall without undue delay after the termination of this
       Agreement and at its own expense transfer to Item America or any third party
       named by it any domain name registered by the Distribution Partner which
       contains the word “item”.

Exhibit 3, Section 5.1 (emphasis added).

       24.     On or about April 30, 2014, Item GmbH and MB Kit Systems, Inc., entered into

an agreement for MB Kit’s use of the trade name “Item North America” (the “Name Use

Agreement,” copy and certified translation attached hereto as Exhibit 4).

       25.     Pursuant to Section 3.1 of the Name Use Agreement, MB Kit’s authorization to

use the trade name “Item North America” also expired upon termination/expiration of the

Distribution Agreement. See Exhibit 4.

       26.     As a signatory to the Distribution Agreement and a distributor of Item GmbH’s

products, MB Kit knew that it was not authorized to use the ITEM Marks, Item trade names, or

any other Item logos, symbols, content, domain names, or other similar designations of origin or

affiliation (collectively “Item Branding”) in any capacity after the expiration and/or termination

of the Distribution Agreement.

       27.     In 2016, Item America and MB Kit were unable to reach an agreement to

continue the relationship set forth in the Distributor Agreement. Accordingly, on or about

December 13, 2016, Item America informed MB Kit that the Distribution Agreement would not

be renewed after its expiration on February 28, 2017. Letter from Philipp Herrmann to Eveline

Nordhauss (Dec. 13, 2016), attached hereto as Exhibit 5.




                                                6
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 7 of 25. PageID #: 7



       28.     In an effort to remind MB Kit of its obligation to discontinue use of the ITEM

Marks, Item Branding, and Item trade names after expiration of the Distribution Agreement, the

December 13, 2016, letter stated, “As you know, item America and MB Kit Systems have other

‘Post-Contractual Obligations’ under Section 5 of the Distribution Agreement.” See Exhibit 5.

       29.     As a result of Item America’s decision not to renew the Distribution Agreement,

MB Kit’s authorization to use the ITEM Marks, the trade name “Item North America,” and the

Item Branding expired on February 28, 2017.

       30.     On or about February 28, 2017, Item America reminded MB Kit that due to the

expiration of the Distribution Agreement, all uses “of the item brand, the brand name item North

America, item protected material and promotion of item” needed to cease including, but not

limited to, the following non-exhaustive list:

      The following domains cannot be linked with the MB Kit Systems Inc. Website:
       www.itemNA.com, www.itemnorthamerica.com, www.itemAmerica.com. The
       domains can either be directed to www.item-northamerica.com, or to
       www.item24.us, or to a blank site. The domains can also not be used for any kind
       of promotion as part of email addresses (…@itemNA.com).

      Discontinue the use of pictures, graphics and drawings created by item in all
       media channels, business documents, platforms and networks. Immediately in all
       online media. For printed media change needs to be done for the next production.

      Deleting videos created by item or videos with protected item content published
       in all media channels especially, but not limited, on YouTube.

      Wording in all media, business documents, platforms and networks that describes
       a commercial relationship with item or distribution of components from item
       needs to be deleted.

      The Section Linear Actuators, Belt-Driven in the Rockwell Automation
       Encompass Partner Network needs to be changed. MB Kit is offering Linear
       Motion Solutions. The linear actuators are products from item and cannot be used
       as a part of the description. It needs to be sure, that the customer understands, that
       MB       Kit     is     offering     customized       linear     motion     solutions.
       http://www.ab.com/db/encompass/bps_ext.prod_list_all_regs?x_cat_id=2732&x_
       co_id=13437


                                                 7
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 8 of 25. PageID #: 8




      Discontinue of use of protected and registered names by item for instance, but
       not limited, the word “Ergologistics”.

      No promotion of the item and item North America brand as well as domains on
       any kind of events.

      Sales and training materials (for example presentations) with media material
       (pictures, drawings, videos) created and protected by item are not allowed to be
       used.

See Exhibit 6, Letter from Item America to Eveline Nordhauss (Feb. 28, 2017) (emphasis in
original).

III.   After Termination of the Distribution Agreement, MB Kit Misrepresents that it
       Ceased Using the Item MARKS and Item Branding.

       31.     In March 2017, MB Kit confirmed that it had ceased its use of the Item Marks and

Item Branding with the exception of the item name logo painted on the roof of MB Kit’s facility.

MB Kit claimed that the logo could not be removed due to the winter weather in Northern Ohio,

but represented that it would be removed once the weather improved.

       32.     Relying upon MB Kit’s representations that it stopped using the ITEM Marks and

Item Branding, Item permitted MB Kit to sell Item’s products in a standard customer-supplier

capacity, at a discounted rate.

       33.     However, notwithstanding MB Kit’s knowledge that it was not authorized to use

the ITEM Marks or any Item Branding, and representation that it had ceased use of same, MB

Kit continued to use the ITEM Marks, Item Branding, and/or Item trade names in connection

with the sale of goods and services identical to those provided by Item.

       34.     On or about January 8, 2018, Item America informed MB Kit of new, less

favorable business terms under which MB Kit could still continue to sell Item’s products. Item

America requested that MB Kit return various items given by Item America to MB Kit as sales

and marketing support including, but not limited to: all Part Manager Dongles for Solid Edge; all



                                                8
       Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 9 of 25. PageID #: 9



exhibits sent to MB Kit within the past four years; all Item Suitcases; and all Item catalogs and

brochures. Letter from Philipp Herrmann to Eveline Nordhauss (Jan. 8, 2018), attached hereto as

Exhibit 7.

       35.     The letter of January 8, 2018, also contained the following statements:

       Furthermore, item America LLC reminds MB Kit Systems Inc. to stop the use of
       the “item” brand and logo, as well as any media (photos, videos, graphics,
       drawings, sketches) created and owned by the item Industrietechnik GmbH or
       item America LLC by January 31, 2018.

       For instance, but not limited, at any Rockwell Automation presents or publication,
       on the MB Kit Systems Inc. web/social media sites and in print media. MB Kit
       Systems Inc. is also not allowed to re-use any packaging material with the item
       logo on it.

Exhibit 7 (emphasis added).

       36.     On January 17, 2018, Item and MB Kit conducted a conference call to discuss the

terms set forth in Item’s January 8 letter. As a result of the discussion, Item America offered MB

Kit a chance to receive a 24% discount (22% discount plus 2% discount for early payment) for

orders until February 28, 2018, if MB Kit complied with various requirements/conditions. See

Letter from Philipp Herrmann to Eveline Nordhauss (Jan. 22, 2018), attached as Exhibit 8. One

condition was “All item content (logo, pictures, drawings, downloads, catalogs, etc.) on the

current MB Kit Systems Inc. website need to be eliminated.” Id.

       37.     A few days later, Item America identified at least sixteen instances where Item

owned content was still being used by MB Kit. See Letter from Philipp Herrmann to Eveline

Nordhauss (Jan. 25, 2018), attached hereto as Exhibit 9. Item conditioned its discount offer on

the elimination of MB Kit’s use of this specific content. Id. Item reiterated, “In general MB Kit

System Inc. is responsible to ensure that all item owned content and logos are eliminated by




                                                9
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 10 of 25. PageID #: 10



January 31, 2018 as communicated in the letter of January 8, 2018.” See id. (emphasis in

original).

        38.   On or about January 29, 2018, MB Kit confirmed via email that it had “taken care

of” all Item-owned content that was not “in external hands.” See Email thread attached hereto as

Exhibit 10.

        39.   On or about January 31, 2018, MB Kit again confirmed via email that MB Kit had

complied with the removal of the majority of the ITEM Marks and Item Branding noted in

Item’s January 25, 2018, letter. The supposedly lone exception noted by MB Kit was once again

the removal of the ITEM Mark painted on MB Kit’s facility roof which could not be repainted

due to the weather in Northern Ohio. See id.

        40.   In reliance upon MB Kit’s representation that it had removed and discontinued

use of all ITEM Marks and Item Branding, on or about February 4, 2018, Item America

confirmed the 24% discount for MB Kit that would be applied in combination with 100%

prepayment for Item GmbH products. The discount offer was to expire on February 28, 2018.

See Exhibit 10.

        41.   After expiration of the discounted rate, the relationship between Item America

and MB Kit deteriorated. On or about August 15, 2018, Item America stopped direct delivery of

all Item goods to MB Kit.

        42.   After Item America stopped delivering Item goods to MB Kit, Item America

discovered that MB Kit was acquiring Item GmbH products through third-party companies and

reselling Item GmbH goods without authorization from Item. Upon discovery of MB Kit’s

purchase of Item GmbH products through third-parties, Item blocked all major known channels

for MB Kit to acquire Item GmbH goods through third-parties.




                                               10
        Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 11 of 25. PageID #: 11



IV.      MB Kit Misappropriates the ITEM Marks and Makes False Designations of Origin
         in Commerce.

         43.   The above referenced correspondence between MB Kit and Item America from

December 2016 through February 2018 confirms that MB Kit knew it was not authorized to use

the ITEM Marks, Item trade names, or the Item Branding in any capacity after February 28,

2017.

         44.   Despite taking affirmative actions to discontinue MB Kit’s use of the ITEM

Marks, Item Branding, and Item trade names, on or about March 7, 2019, Item America

discovered that MB Kit was distributing business cards with the ITEM Marks to shared potential

customers while at a tradeshow in Akron, Ohio.

         45.   A picture of the business cards used by MB Kit on or about March 7, 2019, is

below:




         46.   Also in March 2019, Item America discovered that MB Kit previously provided

brochures and advertising materials bearing the ITEM Marks and Item trade names with MB

Kit’s address to potential customers, as shown below:




                                              11
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 12 of 25. PageID #: 12




       47.       Despite authorization to use the ITEM Marks, Item Branding, and Item trade

names having expired on February 28, 2017, the business cards and brochure clearly show MB

Kit’s continued and unauthorized use of the “item (stylized)” mark and trade name.

       48.       Upon information and belief, MB Kit has infringed, and/or continues to infringe,

upon the ITEM Marks and/or continues to make false representations of fact and false

designations of origin in the following ways:

                MB Kit has informed at least one customer that MB Kit is/was still a

                 seller/distributor of Item GmbH products after termination of the Distribution

                 Agreement;

                MB Kit has filled orders for Item GmbH products with its own products and/or

                 with products from an unknown competitor;

                MB Kit continues to use Item America email addresses to receive and respond to

                 requests from customers for quotes on potential projects;

                MB Kit has failed to inform customers that it no longer supplies Item GmbH

                 products but continues to fill customer orders under the guise of an authorized

                 Item vendor; and


                                                 12
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 13 of 25. PageID #: 13



                 MB Kit has informed and/or continues to inform customers that place orders for

                  Item GmbH products that the products are backordered because they are having a

                  problem with the supplier (Item).

        49.       Through its continued use of the ITEM Marks, Item Branding, and Item trade

names in a manner that falsely designates the origin of its goods and misrepresents itself as an

authorized Item distributor, MB Kit has infringed upon the federally-registered trademarks of

Item GmbH and caused both Item America and Item GmbH to forego economic opportunities

that rightfully belonged to them.

              COUNT I: TRADEMARK INFRINGEMENT (LANHAM ACT § 32)
                             (Item GmbH v. Defendants)

        50.       The allegations of Paragraphs 1 through 49 are incorporated by reference as if

fully set forth herein.

        51.       MB Kit has engaged in acts of trademark infringement under § 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1).

        52.       Item GmbH owns and uses its federally-registered ITEM Marks in connection

with the advertisement and sale of industrial and manufacturing parts and services throughout the

United States and other countries. As properly registered marks, the ITEM Marks are

presumptively valid and incontestable.

        53.       MB Kit has used the ITEM Marks in commerce throughout the United States to

identify the source of goods and services it is selling or offering for sale. The goods and services

offered or sold by MB Kit are identical to those provided by Item.

        54.       MB Kit’s use of the ITEM Marks without Item GmbH’s consent is likely to cause

confusion in the industry in which both MB Kit and Item GmbH operate.




                                                  13
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 14 of 25. PageID #: 14



       55.     The ITEM Marks are inherently distinctive in the fields in which both MB Kit and

Item GmbH operate, and purchasers recognize the ITEM Marks as an indication that Item GmbH

is the exclusive source of the goods and services being purchased. The ITEM Marks are both

commercially and conceptually strong and are not descriptive.

       56.     MB Kit’s use of the ITEM Marks is likely to cause confusion because MB Kit

and Item GmbH have the same customer base, directly compete in the same industry, and use the

same marketing channels to reach consumers, including trade shows and salespersons.

       57.     In appearance, connotation and overall commercial impression, the ITEM Marks

used by MB Kit are identical to the ones owned and registered by Item GmbH.

       58.     MB Kit’s use of the ITEM Marks is not only likely to cause confusion but has

also caused actual confusion in the marketplace.

       59.     By choosing to use the ITEM Marks in connection with its business despite

possessing knowledge that the ITEM Marks are protected, MB Kit intended to create, and

actually has created, consumer confusion between itself and Item, as well as its products and

Item GmbH’s products, with the goal of increasing MB Kit’s sales.

       60.     Upon information and belief, MB Kit’s trademark infringement has been

committed intentionally, willfully, knowingly and in bad faith.

       61.     As a result of MB Kit’s use of the ITEM Marks, the value of Item GmbH’s

registered ITEM Marks—namely its product identity, its competitive advantage, and the ability

to control its goodwill and reputation—has been and is diminished and irreparably harmed.

       62.     MB Kit’s trademark infringement has damaged, and continues to damage, Item

GmbH in an amount not yet capable of being calculated but to be demonstrated at trial.




                                               14
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 15 of 25. PageID #: 15



        63.      As a result of MB Kit’s violations of the Lanham Act, Item GmbH is entitled to

an award of all damages recoverable under 15 U.S.C. § 1117(a), including, but not limited to,

MB Kit’s profits and/or a reasonably royalty, all damages sustained by Item GmbH, and the

costs of this action.

        64.      MB Kit’s deliberate actions also constitute the exceptional case that warrants an

award of reasonable attorneys’ fees in Item GmbH’s favor.

        65.      Item GmbH is also entitled to injunctive relief pursuant to 15 U.S.C. § 1116

because, unless enjoined by this Court, MB Kit will continue to infringe upon the ITEM Marks,

thereby causing Item GmbH immediate and irreparable damage for which it has no adequate

remedy at law.

          COUNT II: FALSE DESIGNATION OF ORIGIN (LANHAM ACT § 43)
                            (Plaintiffs v. Defendants)

        66.      The allegations of Paragraphs 1 through 65 are incorporated by reference as if

fully set forth herein.

        67.      MB Kit’s use of the ITEM Marks and Item Branding, as well as other misconduct

described herein, is likely to cause confusion or mistake as to the origin, sponsorship or approval

of its goods in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1).

        68.      MB Kit misappropriated the ITEM Marks, Item Branding, and Item trade names

in connection with the sale of goods and services identical to those provided by Item GmbH, thus

creating a likelihood of confusion in the consuming public as to the origin of MB Kit’s goods

and services. By using the ITEM Marks, Item Branding, and Item trade names in conjunction

with processing orders for customers located in various states, MB Kit’s actions have had a

substantial effect on U.S. interstate commerce.




                                                  15
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 16 of 25. PageID #: 16



       69.      MB Kit’s misrepresentations and use of the ITEM Marks, Item Branding, and

Item trade names are likely to cause, and have already caused, confusion, mistake, or deception

as to the origin, affiliation, connection, sponsorship or approval of MB Kit’s goods and services

by Item.

       70.      MB Kit’s use of the ITEM Marks, Item Branding, and Item trade names in its

advertising and promotions misrepresents the nature, characteristics, and qualities of its goods

and services.

       71.      MB Kit’s unfair competition and unauthorized use of the ITEM Marks, Item

Branding, and Item trade names have damaged, and are likely to continue damaging, Item GmbH

in an amount not yet capable of being calculated but to be demonstrated at trial. Item GmbH’s

damages include, but are not limited to, loss of potential sales and competitive injury to Item

GmbH’s goodwill and reputation.

       72.      As a result of MB Kit’s unfair competition and unauthorized use of the ITEM

Marks, Item Branding, and Item trade names, Item GmbH is entitled to an award of all damages

recoverable under 15 U.S.C. § 1117(a), including, but not limited to, MB Kit’s profits and/or a

reasonably royalty, all damages sustained by Item GmbH, and the costs of this action.

       73.      MB Kit’s deliberate actions also constitute the exceptional case that warrants an

award of reasonable attorneys’ fees in Item GmbH’s favor.

       74.      Item GmbH is also entitled to injunctive relief pursuant to 15 U.S.C. § 1116

because, unless enjoined by this Court, MB Kit will continue to improperly use the ITEM Marks,

Item Branding, and Item trade names thereby causing Item GmbH immediate and irreparable

damage for which it has no adequate remedy at law.




                                                16
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 17 of 25. PageID #: 17



                      COUNT III: VIOLATION OF OHIO DECEPTIVE
                        TRADE PRACTICES ACT (R.C. § 4165.02)
                                 (Plaintiffs v. Defendants)

        75.     The allegations of Paragraphs 1 through 74 are incorporated by reference as if

fully set forth herein.

        76.     MB Kit has engaged in deceptive trade practices in violation of the Ohio

Deceptive Trade Practices Act, R.C. § 4165.01–.04.

        77.     MB Kit’s unauthorized use of the ITEM Marks, Item Branding, and Item trade

names in connection with its business has caused likelihood of confusion or misunderstanding as

to the source, sponsorship, approval, or certification of its goods or services by Item GmbH in

violation of R.C. § 4165.02(A)(2).

        78.      MB Kit’s unauthorized use of the ITEM Marks, Item Branding, and Item trade

names in connection with its business has also caused likelihood of confusion or

misunderstanding as to its affiliation, connection, or association with, or certification by, Item

GmbH in violation of R.C. § 4165.02(A)(3).

        79.     Through its use of the ITEM Marks, Item Branding, and Item trade names, MB

Kit has falsely represented that it has sponsorship, approval, status, affiliation and/or connection

with Item GmbH in violation of R.C. § 4165.02(A)(7).

        80.      MB Kit’s deceptive trade practices have damaged, and are likely to continue

damaging, Item GmbH in an amount not yet capable of being calculated but to be demonstrated

at trial. Item GmbH’s damages include, but are not limited to, loss of potential sales and

competitive injury to Item GmbH’s goodwill and reputation.

        81.     Due to the damage caused by, or likely to be caused by, MB Kit’s actions, Item

GmbH is entitled to injunctive relief as prescribed by R.C. § 4165.03(A)(1).




                                                17
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 18 of 25. PageID #: 18



        82.     Upon information and belief, MB Kit willfully and intentionally engaged in

deceptive trade practices with the intention of causing confusion such that an award of

reasonable attorneys’ fees in Item GmbH’s favor is warranted in this case.

                   COUNT IV: TRADEMARK INFRINGEMENT/UNFAIR
                       COMPETITION (OHIO COMMON-LAW)
                               (Plaintiffs v. Defendants)

        83.     The allegations of Paragraphs 1 through 82 are incorporated by reference as if

fully set forth herein.

        84.     MB Kit, through the misconduct and violations described above, has engaged in

trademark infringement and unfair competition against Item GmbH in violation of Ohio

common-law.

        85.     Item GmbH owns and uses its federally-registered ITEM Marks in connection

with the advertisement and sale of industrial and manufacturing parts and services throughout the

United States and other countries. As properly registered marks, the ITEM Marks are

presumptively valid and incontestable.

        86.     MB Kit has used the ITEM Marks throughout the United States in connection

with the sale of goods and services that are identical to those provided by Item.

        87.     MB Kit’s use of the ITEM Marks without Item GmbH’s consent is likely to cause

confusion in the industry in which both MB Kit and Item GmbH operate.

        88.     The ITEM Marks are inherently distinctive in the fields in which both MB Kit and

Item GmbH operate, and purchasers recognize the ITEM Marks as an indication that Item GmbH

is the source of the goods and services which are being purchased. The ITEM Marks are both

commercially and conceptually strong and are not descriptive.




                                                18
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 19 of 25. PageID #: 19



       89.     MB Kit’s use of the ITEM Marks is likely to cause confusion because MB Kit

and Item GmbH have the same customer base, directly compete in the same industry, and use the

same marketing channels to reach consumers, including trade shows and salespersons.

       90.     In appearance, connotation and overall commercial impression, the ITEM Marks

used by MB Kit are identical to the ones owned and registered by Item GmbH.

       91.     MB Kit’s use of the ITEM Marks is not only likely to cause confusion but has

also caused actual confusion in the marketplace.

       92.     By choosing to use the ITEM Marks in connection with its business despite

possessing knowledge that the ITEM Marks are protected, MB Kit intended to create confusion,

and actually has created confusion, between itself and Item, as well as its products and Item

GmbH’s products, with the goal of increasing MB Kit’s sales.

       93.     Upon information and belief, MB Kit’s acts which constitute trademark

infringement have been committed knowingly and in bad faith.

       94.     As a result of MB Kit’s use of the ITEM Marks, the value of Item GmbH’s

registered ITEM Marks—namely its product identity, its competitive advantage, and the ability

to control its goodwill and reputation—has been and is diminished and irreparably harmed.

       95.     MB Kit’s trademark infringement has damaged, and continues to damage, Item

GmbH in an amount not yet capable of being calculated but to be demonstrated at trial.

       96.     MB Kit’s infringement upon the ITEM Marks and unfair competition has

damaged, and is likely to continue damaging, Item GmbH in an amount not yet capable of being

calculated but to be demonstrated at trial.

       97.     Item GmbH is also entitled to injunctive relief because, unless enjoined by this

Court, MB Kit will continue to infringe upon the ITEM Marks and unfairly compete with Item




                                               19
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 20 of 25. PageID #: 20



GmbH, thereby causing Item GmbH immediate and irreparable damage for which it has no

adequate remedy at law.

                            COUNT V: BREACH OF CONTRACT
                               (Item America v. Defendants)

        98.     The allegations of Paragraphs 1 through 97 are incorporated by reference as if

fully set forth herein.

        99.     Item America and MB Kit Systems, Ltd., entered into a binding and enforceable

contract, the Distribution Agreement.

        100.    Through its execution of the extension of the Distribution Agreement, MB Kit

Systems, Inc., became a party to the Distribution Agreement, and all terms and conditions of the

Distribution Agreement became binding and enforceable upon MB Kit Systems, Inc.

        101.    Pursuant to the plain language of the Distribution Agreement and the extension to

the Distribution Agreement, Sections 2.7 and 5.1 survive any termination or expiration of the

Distribution Agreement.

        102.    As a signatory to the Distribution Agreement and the extension to the Distribution

Agreement, MB Kit agreed to abide by all the terms and conditions of these contracts.

        103.    Prior to its termination, Item America fulfilled all necessary contractual

obligations under the terms of the Distribution Agreement.

        104.    Despite Item America fulfilling all of its contractual obligations, MB Kit breached

Sections 2.7 and 5.1 of the Distribution Agreement, without legal excuse, by continuing to use

the ITEM Marks, Item Branding, and Item trade names after the termination of the Distribution

Agreement.

        105.    As a result of MB Kit’s breaches, Item America has been damaged in an amount

not yet capable of being calculated but to be demonstrated at trial.



                                                 20
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 21 of 25. PageID #: 21



       WHEREFORE, Plaintiffs, item Industrietechnik GmbH and item America LLC, by

counsel, request the entry of judgment against Defendants, MB Kit Systems, Ltd., and MB Kit

Systems, Inc., and requests the following relief:

       A.         Judgment that the Defendants have infringed on Item GmbH’s registered ITEM

Marks under § 32(1) of the Lanham Act (15 U.S.C. § 1114) and at common-law;

       B.         Judgment that the Defendants have unfairly competed with Item GmbH under §

43(a)(1) of the Lanham Act (15 U.S.C. § 1125(a)(1)) and at common-law;

       C.         Pursuant to § 34 of the Lanham Act (15 U.S.C. § 1116), that the Defendants be

preliminarily and permanently restrained and enjoined from:

              i.     Using Item GmbH’s registered ITEM Marks and/or any other mark, name,

                     designation or likeness that incorporates the ITEM Marks or is likely to be

                     confusingly similar to the ITEM Marks;

             ii.     Otherwise infringing upon the ITEM Marks;

            iii.     Using domain names, email addresses, or other means of electronic

                     communication and advertising that incorporate the             ITEM Marks,

                     designations, trade names, or other confusingly similar designations; and

            iv.      Unfairly competing with Item GmbH or Item America;

       D.         Pursuant to § 36 of the Lanham Act (15 U.S.C. § 1118), that the Defendants be

ordered to deliver up for destruction all labels, signs, prints, packages, wrappers, receptacles, and

advertisements in their possession bearing the ITEM Marks, or any designation, description, or

representation that is similar to the ITEM Marks, or any reproduction, counterfeit, copy, or

colorable imitation thereof, and all plates, molds, matrices, and other means of making the same;




                                                 21
      Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 22 of 25. PageID #: 22



       E.      An award of all damages recoverable under Section 35 of the Lanham Act (15

U.S.C. § 1117) including, but not limited to, the Defendants’ profits, a reasonable royalty, all

actual damages sustained by Item GmbH and Item America, treble profits and damages,

reasonable attorneys’ fees and the costs associated with this action;

       F.      An accounting of the Defendants’ profits under Section 35 of the Lanham Act (15

U.S.C. § 1117);

       G.      An award of all damages recoverable under R.C. § 4165.03 and Ohio common-

law, including punitive damages; and

       H.      Such other and further equitable and legal relief as the Court deems appropriate.

                                                     Respectfully submitted,


                                                     /s/ Kip T. Bollin_______
                                                     Kip T. Bollin (0065275)
                                                     Melissa Barrett (0096882)
                                                     THOMPSON HINE LLP
                                                     3900 Key Center
                                                     127 Public Square
                                                     Cleveland, OH 44114
                                                     Phone: (216) 566-5500
                                                     Fax: (216) 566-5800
                                                     Email: kip.bollin@thompsonhine.com
                                                     melissa.barrett@thompsonhine.com

                                                     Jesse Jenike-Godshalk (0087964)
                                                     THOMPSON HINE LLP
                                                     312 Walnut Street
                                                     14th Floor
                                                     Cincinnati, OH 45202-4089
                                                     Phone: (513) 352-6702
                                                     Fax: (513) 241-4771
                                                     Email: jesse.jenike-
                                                     godshalk@thompsonhine.com




                                                22
Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 23 of 25. PageID #: 23



                                       Laura Golden Liff (Pro Hac Vice pending)
                                       Jeremy L. Baker (Pro Hac Vice pending)
                                       MILES & STOCKBRIDGE P.C.
                                       1751 Pinnacle Drive, Suite 1500
                                       Tysons Corner, VA 22102
                                       Phone: 703-903-9000
                                       Fax: 703-610-8686
                                       lliff@milesstockbridge.com
                                       jbaker@milesstockbridge.com

                                       and

                                       Karl W. Means (Pro Hac Vice pending)
                                       MILES & STOCKBRIDGE P.C.
                                       1500 K Street, NW, Suite 800
                                       Washington, DC 20005-1209
                                       Phone: 202-737-9600
                                       Fax: 410-698-4490
                                       kmeans@milesstockbridge.com




                                  23
Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 24 of 25. PageID #: 24
Case: 5:19-cv-00900-JRA Doc #: 1 Filed: 04/22/19 25 of 25. PageID #: 25
